Exhibit 10.18

FORESTAR GROUP INC.

NOTICE OF MARKET-LEVERAGED STOCK UNIT AWARD

Forestar Group Inc., a Delaware corporation (“Forestar”) hereby grants
Participant market-leveraged stock units (“MSUs”) subject to the terms and
conditions of this Notice of Market-Leveraged Stock Unit Award (the “Notice”),
the Market-Leveraged Stock Unit Award Agreement (the “Award Agreement”) and the
Forestar Group Inc. 2007 Stock Incentive Plan (the “Plan”). Each MSU set forth
below is a bookkeeping entry representing the equivalent value of one share of
Forestar common stock. The Plan and the Award Agreement are incorporated herein
by reference. Except as otherwise defined in this Notice or the Award Agreement,
all terms used in this Notice shall have the meaning as defined in the Plan.

1. Vesting Schedule:

Provided Participant maintains continuous service as an employee, non-employee
director or other service provider of Forestar or its Affiliates, and subject to
any other terms and limitations set forth in this Notice, the Award Agreement or
the Plan, the MSUs shall vest to the extent the following time-based and
performance-based vesting requirements are satisfied (collectively, the “Vesting
Schedule”):

(a) Time-Based Vesting Requirement. The MSUs shall vest and become
nonforfeitable on the third anniversary of the Grant Date (the “Vesting Date”).

(b) Performance-Based Vesting Requirement. The number of MSUs that vest on the
Vesting Date shall be based on total shareholder return and depend on the change
in the price of shares of Forestar common stock between the Grant Date and the
Vesting Date, as determined by the Conversion Formula; however, no MSUs shall
vest on the Vesting Date, and all of the MSUs subject to this Award Agreement
shall be forfeited, if the Vesting Date Fair Market Value is less than 50% of
the Grant Date Fair Market Value. Whether and to what extent the MSUs shall vest
pursuant to this Section 1(b) shall be determined by the Committee at a meeting
following the Vesting Date (but in no event shall such meeting occur later than
March 15th of the calendar year following the calendar year that contains the
Vesting Date). The Committee shall certify any affirmative determination that
the performance goals under this Section 1(b) have been satisfied.

Notwithstanding Sections 1(a) and (b) to the contrary, upon the Participant’s
Retirement, the MSUs shall vest pro rata in accordance with this Paragraph. At
the end of the Vesting Schedule, the number of shares of common stock that would
have vested had the Participant been employed with Forestar through the end of
the Vesting Schedule (depending on satisfaction of the performance goals set
forth in Section1(b)) shall be prorated in accordance with the following
equation: (i) the numerator representing the number of days beginning on the
Grant Date and ending on the day of the Participant’s Retirement and (ii) the
denominator representing the number of days beginning on the Grant Date and
ending on the Vesting Date.

Notwithstanding Sections 1(a) and (b) to the contrary, the MSUs shall
automatically become fully vested upon the earlier of: (i) the consummation of a
Change in Control, (ii) Participant’s death, and (iii) Participant’s Disability.



--------------------------------------------------------------------------------

2. Risk of Forfeiture:

The MSUs shall be subject to a risk of forfeiture until such time the risk of
forfeiture lapses in accordance with the Vesting Schedule. All or any portion of
the MSUs subject to a risk of forfeiture shall automatically be forfeited and
terminated upon the earlier of: (i) the first day Participant’s continuous
service as an employee, non-employee director or other service provider of
Forestar or its Affiliates is terminated (voluntarily or otherwise, for cause or
not for cause); and (ii) a failure to satisfy the Performance-Based Vesting
Requirement as of the Vesting Date, but only to the extent applicable.

3. Conversion and Settlement of Vested MSUs:

As soon as practicable following the Vesting Date set forth in Section 1(a) and
the Committee’s certification of the results of the Conversion Formula pursuant
to Section 1(b), but in no event later than March 15th of the calendar year
following the calendar year that contains the Vesting Date, the MSUs that vest
pursuant to the Vesting Schedule shall be converted into whole shares of
Forestar common stock and distributed to Participant.

Participant and Forestar agree that the MSUs granted herein are governed by the
terms and conditions of this Notice, the Award Agreement and the Plan.

 

2



--------------------------------------------------------------------------------

FORESTAR GROUP INC.

MARKET-LEVERAGED STOCK UNIT AWARD AGREEMENT

1. Grant of MSUs. Subject to the terms and conditions of the Forestar Group Inc.
2007 Stock Incentive Plan (the “Plan”), the Notice of Market-Leveraged Stock
Unit Award (the “Notice”) and this Market-Leveraged Stock Unit Award Agreement
(the “Award Agreement”), Forestar Group Inc. (the “Company”) hereby grants to
the participant named in the Notice (“Participant”) the number of
market-leveraged stock units (“MSUs”) as set forth in the Notice. The Plan and
the Notice are incorporated herein by reference. Except as otherwise defined in
the Notice or this Award Agreement, all terms used in this Award Agreement shall
have the meaning as defined in the Plan.

2. Taxes.

(a) Tax Liability. Participant hereby acknowledges and understands that he or
she may suffer adverse tax consequences as a result of his or her rights under
this Award Agreement. Participant hereby represents that he or she has consulted
with any tax consultants Participant deems advisable in connection with his or
her rights under this Award Agreement and that Participant is not relying on
Forestar for any tax advice. In the event Forestar determines that it has a tax
withholding obligation in connection with Participant’s rights under this Award
Agreement, Participant agrees to make appropriate arrangements with Forestar or
its Affiliate for the satisfaction of such withholding. Participant consents to
Forestar or its Affiliate satisfying any withholding obligation by withholding
from other compensation due to Participant in the event such satisfactory
arrangements are not made. Forestar does not commit and is under no obligation
to structure the MSUs to reduce or eliminate Participant’s tax liability.
Participant hereby acknowledges his or her understanding that Forestar’s
obligations under this Award Agreement are fully contingent on Participant first
satisfying this Section 2(a). Therefore, a failure of Participant to reasonably
satisfy this Section 2 in accordance with Forestar’ sole and absolute discretion
shall result in the termination and expiration of this Award Agreement and all
of Forestar’s obligations hereunder.

(b) The MSUs and this Award Agreement are intended to avoid Section 409A of the
Code (“Section 409A”) due to application of the short-term deferral rule. To
that end this Award Agreement and the MSUs shall at all times be interpreted in
a manner that is consistent with such intent. Notwithstanding any other
provision in the Plan, the Notice or this Award Agreement to the contrary, the
Committee shall have the right, in its sole discretion, to adopt such amendments
to the Plan, the Notice or this Award Agreement or take such other actions
(including amendments and actions with retroactive effect) as the Committee
determines are necessary or appropriate for the MSUs to avoid application of (or
comply with, as the case may be) Section 409A. To the extent Section 409A
applies to the MSUs and Participant is a “specified employee,” as defined in
Treasury Regulation Section 1.409A-1(i), and except as otherwise provided under
the Code, no payment or benefit that is subject to Section 409A shall be made
under the Notice and this Award Agreement on account of Participant’s separation
from service with Forestar within the meaning of Section 409A(a)(2)(A)(i) of the
Code before the date that is the first day of the seventh month beginning after
the date of Participant’s separation from service (or, if earlier, the date of
death of Participant or any other date permitted under Section 409A of the
Code).

 

1



--------------------------------------------------------------------------------

3. Legality of Initial Issuance. Upon the conversion set forth in Section 3 of
the Notice, no shares of Forestar common stock shall be issued unless and until
Forestar has determined that: (i) Forestar and Participant have taken all
actions required to register such shares under applicable securities laws or to
perfect an exemption from such registration requirements, if applicable;
(ii) all applicable listing requirements of any stock exchange or other
securities market on which such shares are listed have been satisfied; and
(iii) any other applicable provision of state or U.S. federal law or other
applicable law has been satisfied.

4. Rights as a Shareholder of Forestar. Participant’s receipt of the grant of
MSUs pursuant to the Notice and this Award Agreement shall provide and confer no
rights or status as a shareholder of Forestar until such MSUs are converted and
granted to Participant in accordance with Section 3 of the Notice.

5. Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings set forth below:

(a) The term “Change in Control” shall mean consummation of any of the following
events:

(i) any Person (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, excluding Forestar and its Affiliates) is or becomes the
Beneficial Owner (as defined in Rule 13d-3 of the Securities Exchange Act of
1934), directly or indirectly, of securities of Forestar (not including in the
securities beneficially owned by such person any securities acquired directly
from Forestar or its Affiliates) representing 20% or more of the combined voting
power of Forestar’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clauses (A), (B) or (C) of Section 5(a)(iii).

(ii) within any twenty-four month period, the following individuals cease for
any reason to constitute a majority of the number of directors then serving on
the Board: individuals who, on the Effective Date, constitute the Board and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Forestar) whose appointment or election by the Board or nomination for election
by Forestar’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

(iii) there is consummated a merger, consolidation of Forestar or any direct or
indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (iii), a “Business
Event”) unless, immediately following such Business Event (A) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (B) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (C) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);

 

2



--------------------------------------------------------------------------------

(iv) the shareholders of Forestar approve a plan of complete liquidation or
dissolution of Forestar;

(v) there is consummated an agreement for the sale, disposition or long-term
lease by Forestar of substantially all of Forestar’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Forestar in
substantially the same proportions as their ownership of Forestar immediately
prior to such sale or disposition or (b) the distribution directly to Forestar’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Forestar that represent
substantially all of Forestar’s assets; or

(vi) any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement.

Notwithstanding the foregoing, a “Change in Control” under Sections 5(a)(i)
through (v) shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately following
which the record holders of the common stock of Forestar immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of Forestar as constituted immediately prior to
such transaction or series of transactions.

(b) The term “Conversion Formula” is based on total shareholder return and shall
mean, subject to the 50% threshold set forth in Section 1(b) of the Notice, the
product of the number of MSUs subject to this Award Agreement that vested under
the Time-Based Vesting Requirement; multiplied by the following formula:
[(Vesting Date Fair Market Value minus Grant Date Fair Market Value) divided by
the Grant Date Fair Market Value], plus 1. Notwithstanding the foregoing, the
Conversion Formula shall be limited so that its maximum payout cannot exceed the
lesser of: (i) 150% of the number of MSUs granted on the Grant Date, and
(ii) the numeric limitation set forth in Section 5.2 of the Plan.

(c) The term “Disability” shall mean the total and permanent disability of
Participant. Whether a permanent disability exists shall be determined by the
Committee in its sole discretion and in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time (formal
or otherwise).

(d) The term “Grant Date Fair Market Value” (set forth on the first page of this
Award Agreement) shall be equal to the average closing price per share of
Forestar common stock for the forty trading day period ending immediately prior
to the Grant Date.

(e) The term “Reinvested Dividends” shall mean, with respect to each cash
dividend or distribution (if any) paid with respect to shares of Forestar common
stock to shareholders of record on and after the Date of Grant, an amount equal
to the quotient of (i) the product of (A) the amount of such cash dividends or
distributions paid with respect to one share of Forestar common stock,
multiplied by (B) the number of MSUs subject to this Award Agreement that vested
under the Time-Based Vesting Requirement; divided by (ii) the product of (A) the
fair market value of one share of Forestar common stock as of the applicable
dividend record date, multiplied by (B) the number of MSUs subject to this Award
Agreement that vested under the Time-Based Vesting Requirement.

 

3



--------------------------------------------------------------------------------

(f) The term “Retirement” shall mean a Participant’s voluntary Separation From
Service after either (i) attaining age 65 or (ii) attaining age 55 and
completing at least five years of service with Forestar or any of its
Affiliates. For purposes of this paragraph (f), the term “Separation From
Service” shall mean a Participant’s separation from service (within the meaning
of Treasury Regs. 1.409A-1(h)) with Forestar and its Affiliates after the Date
of Grant of the relevant MSUs.

(g) The term “Vesting Date Fair Market Value” shall be equal to the sum of:
(i) the average closing price per share of Forestar common stock for the forty
trading day period ending immediately prior to the Vesting Date; and
(ii) Reinvested Dividends. Notwithstanding the foregoing or anything in this
Award Agreement to the contrary, in the event of a Change in Control the Vesting
Date Fair Market Value per share of Forestar common stock shall be equal to the
per share consideration provided in such Change in Control, plus Reinvested
Dividends.

6. General Provisions.

(a) Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to Participant as set forth
in the Notice and to Forestar at its corporate headquarters, attention General
Counsel.

(c) Successors and Assigns. Except as provided herein to the contrary, the
Notice and this Award Agreement shall be binding upon and inure to the benefit
of the parties, their respective successors and permitted assigns.

(d) Nonalienation of Benefits. Except as required by applicable law, no right or
benefit under the Plan, the Notice or this Award Agreement shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, transfer, pledge, exchange, transfer, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If Participant shall become bankrupt or attempt
to anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge any right or benefit under the Plan, the Notice or this Award
Agreement, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event, the Committee in its discretion may hold
or apply the same or any part thereof for the benefit of Participant or his
beneficiary, spouse, children or other dependents, or any of them, in such
manner and in such proportion as the Committee may deem proper. Notwithstanding
the foregoing, Participant may designate one or more beneficiaries of
Participant’s MSUs in the event of Participant’s death. Such designation shall
be on a beneficiary designation form provided by Forestar’s Board of Directors.
The terms of the Notice and this Award Agreement and this Section 6(d) shall be
binding upon the executors, administrators, heirs, successors and transferees of
Participant.

 

4



--------------------------------------------------------------------------------

(e) Severability. The validity, legality or enforceability of the remainder of
the Notice and this Award Agreement shall not be affected even if one or more of
the provisions of the Notice or this Award Agreement shall be held to be
invalid, illegal or unenforceable in any respect.

(f) Amendment. Forestar may amend, alter, or discontinue the Notice and this
Award Agreement, however, no amendment, suspension or termination of the Notice
or this Award Agreement shall materially impair the rights of Participant unless
otherwise agreed between Participant and Forestar.

(g) Administration and Interpretation. Any question or dispute regarding the
interpretation of the Notice or this Award Agreement or the receipt of the MSUs
hereunder shall be submitted by Participant to the Committee. The resolution of
such a dispute by the Committee shall be final and binding on all parties.

(h) Headings. The section headings in the Notice and this Award Agreement are
inserted only as a matter of convenience, and in no way define, limit or
interpret the scope of the Notice or this Award Agreement or of any particular
section.

(i) Counterparts. The Notice may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as being a
good and valid execution and deliver of this Award Agreement by that party.

(j) Arbitration. Participant and Forestar agree that the Notice and this Award
Agreement arises out of, and is inseparable from, Participant’s employment or
other service with Forestar or any of its Affiliates. Participant and Forestar
further agree to final and binding arbitration as the exclusive forum for
resolution of any dispute of any nature whatsoever, whether initiated by
Participant or Forestar, arising out of, related to, or connected with
Participant’s employment or other service with, or termination by, Forestar or
any of its Affiliates. This includes, without limitation, any dispute arising
out of the application, interpretation, enforcement, or claimed breach of the
Notice or this Award Agreement. The only exceptions to the scope of this
arbitration provision are claims arising under any written agreement between
Participant and Forestar or its Affiliate that expressly provides that such
claims are not subject to binding arbitration. Arbitration under this provision
shall be conducted under the employment dispute rules and procedures of either
the American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.

(k) Venue. To the extent Section 6(j) does not apply, the parties and their
assignees hereby agree that any suit, action or proceeding arising out of or
related to the Notice or this Award Agreement shall be brought in the United
States District Court for the Western District of Texas (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a Texas state
court in Travis County) and that all parties shall submit to the jurisdiction of
such court. Except as provided in Section 6(j), the parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
If any one or more provisions of this Section 6(k) shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

5



--------------------------------------------------------------------------------

(l) Entire Agreement; Governing Law. The provisions of the Notice and the Plan
are incorporated herein by reference. This Award Agreement, together with the
Notice and the Plan, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings, representation and agreements of Forestar and Participant (whether
oral or written, and whether express or implied) with respect to the subject
matter hereof. This Award Agreement is to be construed in accordance with and
governed by the internal laws of the State of Texas without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Texas to the rights
and duties of the parties.

(m) No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE NOTICE, THIS AWARD AGREEMENT AND THE MSUs GRANTED HEREUNDER DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
OR INDEPENDENT CONTRACTOR OF FORESTAR FOR ANY PERIOD OR AT ANY TIME.

(n) Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.

*     *     *     *     *

 

6